United States Court of Appeals
                                                                                           Fifth Circuit
                                                    In the                             FILED
                           United States Court of Appeals                             June 19, 2006

                                         for the Fifth Circuit                  Charles R. Fulbruge III
                                              _______________                           Clerk

                                                m 05-51159
                                              Summary Calendar
                                              _______________




                 RAMON QUIROZ; EDGAR CERVERA; PEDRO SAMANIEGO;
           JESUS MERCADO; MOISES CONTRERAS, JR.; SOCRATES BUSTAMONTE,

                                                                 Plaintiffs-Appellants,

                                                   VERSUS

                             JOEY RECORDS, INC.; EL ZAZ MUSIC, INC.,

                                                                 Defendants-Appellees.


                                       _________________________

                               Appeal from the United States District Court
                                    for the Western District of Texas
                                             m 7:01-CV-30
                                 ______________________________




Before SMITH, GARZA, and PRADO,                            The appellants challenge a summary judg-
  Circuit Judges.                                        ment on their copyright infringement claim and

PER CURIAM:*
                                                             *
                                                             (...continued)
                                                         termined that this opinion should not be published
  *
      Pursuant to 5TH CIR. R. 47.5, the court has de-    and is not precedent except under the limited cir-
                                       (continued...)    cumstances set forth in 5TH CIR. R. 47.5.4.
the subsequent dismissal for want of jurisdic-
tion. “No action for infringement of copyright
in any United States work shall be instituted
until registration of the copyright claim has
been made in accordance with this title.” 17
U.S.C. § 411(a). Appellants’ admitted failure
to register the disputed materials therefore
bars their action for copyright infringement,
and the district court properly disposed of the
claim. Because the copyright claim was the
sole basis of federal jurisdiction, the court
dismissed the state law claims after granting
summary judgment on the copyright claim.
This action was also proper.1

   AFFIRMED.




   1
      See, e.g., Parker & Parsley Petroleum v.
Dresser Indus., 972 F.2d 580, 585 (5th Cir. 1992)
(“Our general rule is to dismiss state claims when
the federal claims to which they are pendent are
dismissed”).

                                                     2